     Case 1:20-cv-00954-DAD-EPG Document 17 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE PETERSEN,                                    No. 1:20-cv-00954-DAD-EPG
12                       Plaintiff,                     ORDER GRANTING MOTION FOR COPY
                                                        OF COMPLAINT
13           v.
                                                        (ECF No. 16)
14    MEKISHA BUYARD,
                                                        ORDER FOR CLERK TO SEND PLAINTIFF
15                       Defendant.                     A COPY OF THE OPERATIVE COMPLAINT
16

17          On March 4, 2021, Plaintiff Kyle Petersen (“Plaintiff”), a federal inmate proceeding pro

18   se and in forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983, filed a

19   motion seeking a copy of the complaint. (ECF No. 16). Plaintiff states he wishes to file a motion

20   with the Court but needs a copy of the complaint to do so. Plaintiff’s motion states that he has

21   been transferred to a new facility, and during the transfer, his property, including the complaint,

22   was lost.

23          This is the second time Plaintiff has requested a copy of his complaint in this action. (See

24   ECF Nos. 4 (request for copy of complaint); 6 (grant of such request)). As the Court told Plaintiff

25   when granting his first request:

26
            Plaintiff is advised that the Clerk of Court does not ordinarily provide free copies
27          of case documents to parties. The Clerk charges $.50 per page for copies of
28          documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be made
                                                        1
     Case 1:20-cv-00954-DAD-EPG Document 17 Filed 03/08/21 Page 2 of 2


 1            by the Clerk’s Office at this Court upon written request and prepayment of the
              copy fees. Even upon granting Plaintiff with leave to proceed in forma pauperis,
 2            such status does not entitle him to free copies of documents from the Court.
 3
     (ECF No. 6 at 2).
 4
              Plaintiff has now requested the same complaint a second time. Plaintiff alleges that he
 5
     lost all his property when he was transferred to a new prison in August 2020. The Court notes
 6
     that it ordered that a copy of the complaint be sent to Plaintiff in July, 2020.
 7
              Because Plaintiff alleges he was transferred soon after the Court ordered that he be
 8
     provided with a copy of the complaint, the Court provide Plaintiff with one more free copy of his
 9
     original Complaint. In the future, Plaintiff must retain a copy of all documents submitted to the
10
     Court.
11
              Accordingly, IT IS HEREBY ORDERED that:
12
              1. Plaintiff’s motion for a copy of the complaint (ECF No. 16) is GRANTED; and
13
              2. The Clerk of Court is directed to send Plaintiff a copy of his complaint (ECF No. 1).
14

15
     IT IS SO ORDERED.
16

17      Dated:      March 8, 2021                                /s/
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

                                                         2
